OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 23 July 2021 has been entered. Claims 1, 2, and 12 have been amended. As such, claims 1-4 and 6-17 remain pending; claims 3 and 13-16 have been previously withdrawn; and claims 1, 2, 4, 6-12, and 17 are under consideration and have been examined on the merits.
The amendments to the claims have overcome the rejection of claims 1, 2, 4, 6-12, and 17 under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action filed 26 April 2021 (hereinafter “Non-Final Office Action”). As such, the aforesaid 112(b) rejection has been withdrawn.
It is noted that new grounds of rejection are set forth herein under 35 U.S.C. 112(d), said new grounds necessitated by the amendments to the claims.

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12, limitation (ii), the recitation of “by weight of an the epoxidized vegetable oil” is objected to, as the use of both ‘an’ and ‘the’ constitutes improper grammar. The Examiner suggests striking ‘an’ to overcome the issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim 12, dependent upon claim 1 (both of which limit the material with the transitional phrase “consists of” or “consisting of”), recites species and ranges thereof for components (i)-(iii) which are identical to those recited in claim 1. As such, claim 12 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chivrac et al. (WO 2014/068348; “Chivrac”), in view of Mohanty et al. (US 2003/0216496; “Mohanty”) (all references previously cited). 
Regarding claims 1, 2, 4, 6-9, 11, and 12, Chivrac discloses a thermoformed container in the form of a cup or multipack of cups, the cup(s) comprising a stretched body and a flange, said cups being thermoformed from a sheet comprising a two-layer arrangement [pages 4-5]. Chivrac discloses that the multipack cups are formed with a precut line between individual cups [page 13, line 27; page 18, lines 3-5]. The (aforesaid container features read on the limitations of claims 6-9, 11). Since the container is suitable for containing food products, it logically flows that the container exhibits an opening which receives and expels said food product. The container comprises a two-layer arrangement: layer (A) comprising a non-foamed polylactic acid (PLA) and an impact modifier (i.e., plasticizer; hereinafter the terms are utilized interchangeably), and layer (B) comprising a foamed PLA, free of expanded microspheres, and can include an impact modifier [page 4, 1-25]. Both of layers (A) and (B) can comprise between 0 and 10 wt.% of additives [page 4, 8-17; page 10, 28-32; page 11, 1-13; page 14, 1-9]. Layer (A) includes 0.01 to 30 wt.% impact modifier; layer (B) includes 0.1 to 10 wt.% foaming agent [page 7, 7-32; page 8, 1-22] and may include less than 1 wt.% impact modifier [page 4, 8-17]. 
Chivrac discloses that the impact modifier comprises compounds which are known by one of ordinary skill in the art and available on the market as such [page 8, 24-26]; with examples including aromatic-aliphatic polyesters and citrates, among others [page 8, 30-32; page 9, 1-2]. Presumably, since no other compounds (relative to those set forth above) are disclosed by Chivrac as being required, the remainder amount of material in both layers (A) and (B), respectively, is PLA. Therefore, it can be said that layers (A) and (B) consist of the foregoing components, of which reads on the “consisting of” language recited in claim 1 and “consists of” language recited in claims 2 and 12. In summation, layer (A) (of Chivrac) consists of 70 to 99.9 wt.% non-foamed PLA, 0.01 to 30 wt.% impact modifier, and 0 to 10 wt.% further additives; and layer (B) consists of 0.1 to 10 wt.% foaming agent [page 7, 7-32; page 8, 1-22], less than 1 wt.% 
The amount range of PLA is within the corresponding ranges recited in claims 1 and 12; as well as overlaps and therefore renders prima facie obvious the range recited in claim 2 (see MPEP 2144.05(I)). The amount range of impact modifier overlaps and therefore renders prima facie obvious, respectively, the corresponding ranges recited in claims 1, 2, and 12, respectively. The amount range of additives including at least a foaming agent is within the corresponding ranges recited in claims 1 and 12, respectively; as well as overlaps and therefore renders prima facie obvious the corresponding range recited in claim 2.
 Chivrac is silent regarding the impact modifier being an epoxidized vegetable oil, and thus is silent regarding a species thereof. 
Mohanty discloses a polymer composition including polylactic acid, a plasticizer (i.e., impact modifier), a compatibilizer, and optionally a filler, where said composition can be heated, formed into sheets or other desired shapes, and then cooled to solidify [Abstract; 0001, 0007, 0012]. The composition is suitable for forming into reusable containers [0020] and food trays [0003]. Mohanty teaches that the plasticizer may be biodegradable and can be derived from naturally occurring materials, which helps reduce environmental issues associated with the leeching of common plasticizers such as phthalates [0019]. Mohanty discloses that suitable plasticizers include epoxidized vegetable oils, aliphatic/aromatic (co)polyesters, and citrates, among others [0030-0032, 0034]. Mohanty teaches that the plasticizers are epoxidized vegetable oils including epoxidized soybean oils such as epoxidized methyl soyate; epoxidized linseed oil; epoxidized soy oil; and epoxidized tall oil [0032]. Mohanty teaches that epoxidized methyl soyate and higher derivatives are 100% biodegradable and low cost [0033]. Mohanty also teaches that less than 10 wt.% plasticizer is associated with maintaining and/or improving the physical strength of the article formed from the polymer composition [0035]. 
Given the disclosure and teachings of Mohanty set forth above, Mohanty reasonably teaches that epoxidized vegetable oils, including the aforesaid species, would have been recognized by one of ordinary skill in the art as suitable plasticizers for inclusion in PLA-based compositions formed into containers and/or food trays; as well as teaches that epoxidized vegetable oils, including the aforesaid species, are equivalent plasticizers relative to citrates and aliphatic/aromatic (co)polyesters for inclusion in PLA-based compositions formed into containers and/or food trays. 
Chivrac and Mohanty are both directed toward PLA-based polymer compositions which are formed into containers, where said compositions include an impact modifier. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil such as (but not limited to) epoxidized methyl soyate; epoxidized linseed oil; epoxidized soy oil; or epoxidized tall oil, as taught by Mohanty, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac, in order to have increased the biodegradability of the container and/or lowered the cost of producing the container. 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil such as (but not limited to) epoxidized methyl soyate; epoxidized linseed oil; epoxidized soy oil; or epoxidized tall oil, as taught by Mohanty, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac, as the epoxidized vegetable oils and species thereof would have been recognized as suitable impact modifiers for inclusion in containers formed from PLA-based polymer compositions (see MPEP 2144.07) and/or would have been recognized as suitable equivalent impact modifiers relative to citrates and aliphatic/aromatic (co)polyesters (named species in Chivrac) (see MPEP 2144.06(II)).
The thermoformed container of modified Chivrac would have comprised all of the features set forth above, and would have further comprised the impact modifier having been an epoxidized vegetable oil such as (but not limited to) epoxidized methyl soyate; epoxidized linseed oil; epoxidized soy oil; or epoxidized tall oil, thereby meeting the limitations of claims 1, 2, 4, 6-9, 11, and 12. 
Regarding claim 10, the Examiner is taking official notice that it is universally known to those of ordinary skill in the food packaging art to put labels on packaged foods which display a company logo, brand information, and/or the nutritional facts/information for the product contained therein. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have put a label on/around the thermoformed container (e.g., multipack cup for yogurt), in order to display the brand and/or nutritional information thereon, thereby meeting the limitation of claim 10. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chivrac in view of Mohanty as applied to claims 1, 6, and 7 as set forth above, further in view of Georgelos (US 2011/0226789; “Georgelos”) (previously cited).
Regarding claim 17, modified Chivrac discloses the thermoformed container (e.g., multipack cups) as set forth above in the rejection of claims 1, 6, and 7 under 35 U.S.C. 103. Further, Chivrac discloses that the container includes a stretched part and an un-stretched part; the stretched part corresponding to the cavity of the cups and the un-stretched part being defined by the sheet from which the multiple cups were thermoformed, the un-stretched part corresponding to the flanges of the cups [page 5, 6-15].
Modified Chivrac is silent regarding the stretch ratio being at least 2.5
Georgelos discloses a biopolymer article in the form of a multipack cup (4-pack, 6-pack) or an individual cup [0010, 0015, 0016, 0046-0050; Figures 1-10], formed through, inter alia, thermoforming [0046]. The multipack cups are formed together and 
Chivrac and Georgelos are both directed toward precut multipack cups thermoformed from PLA compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the stretch ratio of 10:1 to 1:4, taught by Georgelos, in thermoforming the multipack cups of Chivrac, as the aforesaid stretch ratio would have been recognized within the art as a suitable ratio for thermoforming multipack cups made from PLA compositions (see MPEP 2144.04(IV)(A), (IV)(B), and 2144.07). 
The thermoformed container (multipack cups) of modified Chivrac would have comprised all of the features set forth above, where the stretch ratio utilized in thermoforming the multipack cups would have been from 10:1 to 1:4, of which overlaps and therefore renders prima facie obvious the claimed stretch ratio of at least 2.5 (see MPEP 2144.05(I)), thereby meeting the limitation of claim 17. 

The Examiner notes that for the sake of brevity of the instant correspondence, the following copending rejections rely on and refer to the disclosure of Chivrac as set forth above in paragraphs 15-17.

Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chivrac, in view of Yatsuzuka et al. (US 2007/0160782; “Yatsuzuka”) (all references previously cited). 
Regarding claims 1, 2, 4, 6-9, 11, and 12, Chivrac discloses the thermoformed container as set forth above in paragraphs 15-17.
Chivrac is silent regarding the impact modifier being an epoxidized vegetable oil, and thus is silent regarding a species thereof.
Yatsuzuka discloses a polylactic acid (PLA) resin film or sheet having stability and excellent matte properties, which can be used to form a variety of materials including containers, and which can be layered with film or sheets of another material [Abstract; 0001]. In reference to the state of the art, Yatsuzuka teaches that biodegradable impact modifiers such as biodegradable polyester are typically included in PLA resins in order to improve impact resistance and adjust the brittleness of the film [0007]. In reference to the invention (PLA resin film), Yatsuzuka discloses said film or sheet formed from a composition including polylactic acid resin, an inorganic filler, and a plasticizer (referred to in Yatsuzuka as the “fourth aspect” or “fourth invention”) [0051, 0123, 0124]. The plasticizer is preferably contained in the composition in an amount of from 0.1 to 15 wt.% relative to the total weight of the composition (being 100 wt.%) [0124]. Yatsuzuka discloses that when the content of the plasticizer exceeds 15 wt.%, 
Yatsuzuka teaches that the plasticizer is preferably safe and harmless to the human body, and does not bleed out when included in amounts up to 15 wt.%, with examples including epoxy plasticizers [0138, 0081], including, inter alia, citrates [0084], epoxidized soybean oil, and epoxidized linseed oil [0087]. Therefore, Yatsuzuka reasonably teaches that epoxidized soybean oil and epoxidized linseed oil are equivalent plasticizers suitable for impact modification of PLA compositions which are formed into containers, as well as teaches that said oils are recognized in the art as suitable plasticizers for impact modification of PLA compositions which are formed into sheets, films, and containers. 
Chivrac and Yatsuzuka are both directed toward PLA-based polymer compositions which are formed into containers, where said compositions include an impact modifier and additives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil such as (but not limited to) epoxidized soybean oil or epoxidized linseed oil, taught by Yatsuzuka, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac (included in an amount of 0.005 to 15.5 wt.%), in order to have benefitted from the safe and harmless nature of the impact modifiers relative to the human body, and/or in order to reduce/eliminate bleeding out of said modifier in amounts up to 15 wt.%.
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized 
The thermoformed container of modified Chivrac would have comprised all of the features set forth above (see paragraphs 15-17, 35), and would have further comprised the impact modifier having been an epoxidized vegetable oil such as (but not limited to) epoxidized soybean oil or epoxidized linseed oil, thereby meeting the limitations of claims 1, 2, 4, 6-9, 11, and 12. 
Regarding claim 10, the Examiner is taking official notice that it is universally known to those of ordinary skill in the food packaging art to put labels on packaged foods which display a company logo, brand information, and/or the nutritional facts/information for the product contained therein. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have put a label on/around the thermoformed container (e.g., multipack cup for yogurt), in order to display the brand and/or nutritional information thereon, thereby meeting the limitation of claim 10. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chivrac in view of Yatsuzuka as applied to claims 1, 6, and 7 as set forth above, further in view of Georgelos.
Regarding claim 17, modified Chivrac discloses the thermoformed container (e.g., multipack cups) as set forth above in the rejection of claims 1, 6, and 7 under 35 U.S.C. 103. Further, Chivrac discloses that the container includes a stretched part and an un-stretched part; the stretched part corresponding to the cavity of the cups and the un-stretched part being defined by the sheet from which the multiple cups were thermoformed, the un-stretched part corresponding to the flanges of the cups [page 5, 6-15].
Modified Chivrac is silent regarding the stretch ratio being at least 2.5
Georgelos discloses a biopolymer article in the form of a multipack cup (4-pack, 6-pack) or an individual cup [0010, 0015, 0016, 0046-0050; Figures 1-10], formed through, inter alia, thermoforming [0046]. The multipack cups are formed together and cut and scored, or punched, so as to form break-away cups, of which are well known in the art, to enable easy separation of the cups [0047, 0048]. The multipack cups are formed from a composition including PLA and an impact modifier [0010, 0012, 0056, 0062]. Georgelos teaches that the cups have depth to width ratios of 10:1 to 1:4 [0015, 0047, 0065]. As such, Georgelos reasonably teaches that the aforesaid depth to width ratio is suitable for thermoforming precut multipack cups from PLA compositions comprising impact modifiers.
Chivrac and Georgelos are both directed toward precut multipack cups thermoformed from PLA compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the stretch ratio of 10:1 to 1:4, taught by Georgelos, in thermoforming the multipack cups of Chivrac, as the aforesaid stretch ratio would have been recognized within the art as a suitable ratio for thermoforming multipack cups made from PLA compositions (see MPEP 2144.04(IV)(A), (IV)(B), and 2144.07). 
The thermoformed container (multipack cups) of modified Chivrac would have comprised all of the features set forth above, where the stretch ratio utilized in thermoforming the multipack cups would have been from 10:1 to 1:4, of which overlaps and therefore renders prima facie obvious the claimed stretch ratio of at least 2.5 (see MPEP 2144.05(I)), thereby meeting the limitation of claim 17.

Claims 1, 2, 4, and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chivrac, in view of Flexman et al. (US 5,498,650; “Flexman”) (all references previously cited). 
Regarding claims 1, 2, 4, 6-9, 11, and 12, Chivrac discloses the thermoformed container as set forth above in paragraphs 15-17.
Chivrac is silent regarding the impact modifier being an epoxidized vegetable oil, and thus is silent regarding a species thereof.
Flexman discloses a PLA composition which includes PLA and a plasticizer that is an epoxidized oil selected from epoxidized soybean oil and epoxidized linseed oil [Abstract]. The PLA composition can be used in the manufacture of packaging films, foamed products, and molded products/shaped articles; and can include conventional 
Chivrac and Flexman are both directed toward PLA-based polymer compositions which are formed into food-contact containers, where said compositions include an impact modifier and may contain additional additives.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized an epoxidized vegetable oil including epoxidized linseed oil or epoxidized soybean oil, as taught by Flexman, as the impact modifier included in layers (A) and/or (B) of the container of Chivrac, as the aforesaid epoxidized oils would have been recognized as suitable impact modifiers for inclusion in food-contact containers formed from PLA-based polymer compositions (see MPEP 2144.07).
The thermoformed container of modified Chivrac would have comprised all of the features set forth above (see paragraphs 19-21, 56), and would have further comprised 
Regarding claim 10, the Examiner is taking official notice that it is universally known to those of ordinary skill in the food packaging art to put labels on packaged foods which display a company logo, brand information, and/or the nutritional facts/information for the product contained therein. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have put a label on/around the thermoformed container (e.g., multipack cup for yogurt), in order to display the brand and/or nutritional information thereon, thereby meeting the limitation of claim 10. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chivrac in view of Flexman as applied to claims 1, 6, and 7 as set forth above, further in view of Georgelos.
Regarding claim 17, modified Chivrac discloses the thermoformed container (e.g., multipack cups) as set forth above in the rejection of claims 1, 6, and 7 under 35 U.S.C. 103. Further, Chivrac discloses that the container includes a stretched part and an un-stretched part; the stretched part corresponding to the cavity of the cups and the un-stretched part being defined by the sheet from which the multiple cups were thermoformed, the un-stretched part corresponding to the flanges of the cups [page 5, 6-15].
Modified Chivrac is silent regarding the stretch ratio being at least 2.5
Georgelos discloses a biopolymer article in the form of a multipack cup (4-pack, 6-pack) or an individual cup [0010, 0015, 0016, 0046-0050; Figures 1-10], formed through, inter alia, thermoforming [0046]. The multipack cups are formed together and cut and scored, or punched, so as to form break-away cups, of which are well known in the art, to enable easy separation of the cups [0047, 0048]. The multipack cups are formed from a composition including PLA and an impact modifier [0010, 0012, 0056, 0062]. Georgelos teaches that the cups have depth to width ratios of 10:1 to 1:4 [0015, 0047, 0065]. As such, Georgelos reasonably teaches that the aforesaid depth to width ratio is suitable for thermoforming precut multipack cups from PLA compositions comprising impact modifiers.
Chivrac and Georgelos are both directed toward precut multipack cups thermoformed from PLA compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the stretch ratio of 10:1 to 1:4, taught by Georgelos, in thermoforming the multipack cups of Chivrac, as the aforesaid stretch ratio would have been recognized within the art as a suitable ratio for thermoforming multipack cups made from PLA compositions (see MPEP 2144.04(IV)(A), (IV)(B), and 2144.07).
The thermoformed container (multipack cups) of modified Chivrac would have comprised all of the features set forth above, where the stretch ratio utilized in thermoforming the multipack cups would have been from 10:1 to 1:4, of which overlaps and therefore renders prima facie obvious the claimed stretch ratio of at least 2.5 (see MPEP 2144.05(I)), thereby meeting the limitation of claim 17.

Response to Arguments
Applicant’s arguments, see Remarks filed 23 July 2021, pages 5-7, with respect to the rejections of the claims under 35 U.S.C. 103 previously set forth in the Non-Final Office Action (and maintained herein), have been fully considered by the Examiner but are not found persuasive. 
On page 6 of the Remarks, Applicant asserts that Chivrac (primary reference), as modified by any of Mohanty, Yatsuzuka, or Flexman, does not disclose or teach the material (which forms the multilayer container) consisting of the claimed components (PLA, epoxidized vegetable oil, further additives selected from foaming agents and colorants) but rather, teaches that the material can include other fillers/additives; and further, that Mohanty requires the use of compatibilizers (both of which Applicant is implying are outside of the scope of “consisting of”), and thus one of ordinary skill in the art would not have found the claimed material consisting of the aforesaid claimed components prima facie obvious.
However, it is noted first that Chivrac discloses that the additional filler/additive materials (to which Applicant is asserting are required and/or outside of the scope of consisting of language recited in the claims) are optional, both explicitly, and through the use of the bottom end of the disclosed corresponding range being 0 wt.% (see grounds of rejection and citations set forth above, at least paragraphs 15-17). The consisting of language recited in the claims is addressed in the grounds of rejection, in particular in paragraph 16 herein, where the disclosure of the additive components being optional reads on the claimed material consisting of components (i)-(iii). Second, 
On page 6 of the Remarks, Applicant asserts that there is no basis on the record to support the Examiner’s position that an impact modifier and a plasticizer are interchangeable in the grounds of rejection; that is, no basis that the plasticizers taught by Mohanty could be substituted for, and are functionally equivalent to, the impact modifiers disclosed by Chivrac, let alone that said substitution would successfully result in the claimed subject matter.
The Examiner respectfully disagrees. As set forth above in the grounds of rejection, Chivrac explicitly discloses that the impact modifiers include aliphatic-aromatic polyesters, citrates, hydrogenated soy oil, and other polymers/chemical compounds 
Applicant may find additional supporting evidence of the aforesaid position(s) in the Examples of Mohanty (see pages 7-21), of which test different plasticizers and combinations thereof in the PLA composition(s) and evaluate the increase or decrease in the impact strength of said composition as a result thereof; i.e., the species of plasticizer is the result effective variable, the result being the degree of impact strength exhibited. Further, in particular but not limited thereto, Applicant is additionally directed to [0204] of Mohanty, which clearly indicates that the biodegradable copolyester (identified in [0030-0036] as being a plasticizer) has a direct effect on the impact strength of the PLA composition, thereby further evidencing that plasticizer and impact modifier are synonymous terms in the art and/or that plasticizers function to increase or decrease the impact strength of the PLA and therefore read on “impact modifiers”. 
For these reasons, Applicant’s arguments are not found persuasive. In view of the foregoing, it is therefore the Examiner’s position that the proposed substitution as set forth in the grounds of rejection would successfully result in the claimed invention. In other words, one of ordinary skill in the art, before the effective filing date of the invention, would have reasonably expected (based on the disclosures and teachings of the cited prior art set forth by the Examiner) that the epoxidized vegetable oils could have been successfully substituted for the citrates and/or aliphatic-aromatic polyesters.
Applicant’s remaining arguments directed to the disclosure/teachings of cited prior art to Yatsuzuka and/or Flexman, as well as Georgelos, see Remarks pages 6 and 7, have been fully considered but are not found persuasive. The arguments generally assert (i) that Yatsuzuka and/or Flexman do not make up for the previously asserted deficiencies of Chivrac, and (ii) that because Chivrac exhibits a foamed PLA layer, there is no reason to believe that said foamed PLA layer would exhibit the matte appearance of the PLA film of Yatsuzuka. These arguments are not found persuasive, as (i) Yatsuzuka and Flexman are cited in separate grounds of rejection with Chivrac as the primary reference, of which Applicant has not addressed in the Remarks, and (ii) because Yatsuzuka is not relied upon for the teaching of the matte appearance, nor is the test for obviousness whether the features of a secondary reference (in the instant case, a matte appearance) may be bodily incorporated into the structure of the primary reference, but rather, is what the combined teachings of those references would have suggested to those of ordinary skill in the art (see MPEP 2145(III)). For these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/MCR/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782